Case 1:18-cv-01484-LMB-JFA Document 47 Filed 06/08/20 Page 1 of 7 PageID# 410



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

  FEDERATED IT, INC.,

                Plaintiff,

         V.                                                  l:18-cv-1484(LMB/JFA)

  BARRENCE ANTHONY,etal..

                Defendants.

                                            ORDER


        On May 12,2020,the assigned magistrate judge issued Proposed Findings of Fact and

 Recommendations("the Report")recommending that a defaultjudgment of$151,513.35,

 consisting of$124,195.35 in damages and $27,318.00 in attorney's fees and costs, be entered in

favor of plaintiff Federated IT, Inc.("plaintiff or "Federated IT") against defendant Ashley

 Arrington ("defendant" or "Arrington") as to Counts 5, 7,9 and 10 ofthe complaint, which

 alleges ten counts against Arrington and co-defendant Barrence Anthony ("Anthony"),'

including violation ofthe Computer Fraud and Abuse Act, 18 U.S.C. § 1030(Count 1); violation

 ofthe Virginia Computer Crimes Act, Va. Code § 18.2-152.1 (Count 2); misappropriation ofa

trade secret under the Defense of Trade Secrets Act, 18 U.S.C. § 183(Count 3);

 misappropriation ofa trade secret under the Virginia Uniform Trade Secrets Act, Va. Code §§

59.1-336 - 59.1-343(Count 4); breach offiduciary duty(Count 5); tortious interference with

existing contract(Count 6); conversion(Count 7); breach of contract(Count 8); conspiracy




'On November 6,2019,this action was stayed only as to defendant Anthony because he filed a
petition for bankruptcy.[Dkt. No. 26]; see 11 U.S.C. § 362(a)(1).
Case 1:18-cv-01484-LMB-JFA Document 47 Filed 06/08/20 Page 2 of 7 PageID# 411
Case 1:18-cv-01484-LMB-JFA Document 47 Filed 06/08/20 Page 3 of 7 PageID# 412
Case 1:18-cv-01484-LMB-JFA Document 47 Filed 06/08/20 Page 4 of 7 PageID# 413
Case 1:18-cv-01484-LMB-JFA Document 47 Filed 06/08/20 Page 5 of 7 PageID# 414
Case 1:18-cv-01484-LMB-JFA Document 47 Filed 06/08/20 Page 6 of 7 PageID# 415
Case 1:18-cv-01484-LMB-JFA Document 47 Filed 06/08/20 Page 7 of 7 PageID# 416
